Citation Nr: 1100770	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  06-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to November 
1981, from August 1986 to February 1987, from August 1991 to 
February 1992, and from April 1992 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2008, the Veteran and the Veteran's spouse testified at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  An October 2005 vocational rehabilitation plan reflects the 
Veteran's goals of obtaining employment as a Legal Assistant or 
in a related occupation.

2.  The Veteran's educational background has adequately prepared 
her for entry into employment in a suitable occupational 
objective.  Additional training is not required to achieve and 
maintain employment as a Legal Assistant or in a related field.


CONCLUSION OF LAW

The criteria for establishing entitlement to additional 
vocational training under Chapter 31, Title 38, United States 
Code, have not been met. 38 U.S.C.A. §§ 3100, 3101, 3102 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 21.1, 21.70, 21.72 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).

The United States Court of Appeal for Veterans Claims (Court) has 
held that the VCAA notification procedures do not apply in cases 
where the applicable chapter of Title 38, United States Code 
contains its own notice provisions.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) (VCAA notice was not required in case 
involving waiver request).  Such is the case with VA vocational 
rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) 
provides that 'VA will inform a [V]eteran in writing of findings 
affecting receipt of benefits and services under Chapter 31.'  
Moreover, 38 C.F.R. § 21.32 provides additional notice 
provisions.  

In the instant case, the requirements were satisfied by letters 
dated in April 2005, August 2005, March 2006, April 2006, May 
2006, and July 2006.  In April 2005 the Veteran was informed that 
she was found to be entitled to Vocational Rehabilitation.  In 
August 2005 the Veteran was informed that after evaluation she 
was found to be feasible for employment.  In March 2006 the 
Veteran was informed that it was proposed to interrupt the 
Veteran's Vocational Rehabilitation and Employment program due to 
the Veteran's lack of active participation in the program.  The 
letter informed the Veteran of what she needed to do in order to 
keep her case active and how the interruption would affect her 
benefits.  In April 2006 the Veteran was informed that the 
Vocational Rehabilitation and Employment program was interrupted 
due to lack of participation.  The letter informed the Veteran 
how the interruption affected her benefits.  In May 2006 the 
Veteran was sent another letter informing her of the status of 
her Vocational Rehabilitation program.  Finally in July 2006 the 
Veteran was informed that her Vocational Rehabilitation and 
Employment program was discontinued due to her lack of 
participation.  The Veteran was provided a VA Form 4107, Notice 
of Procedural and Appellate Rights.  In addition, the statement 
of the case provided her with notice of the applicable criteria 
and the reasons for denying her request for additional benefits.  
Based on the various notices provided, a reasonable person would 
be expected to understand what information and evidence was 
required to substantiate her claim.  

The Board further finds that the duty to assist has been 
satisfied in this case.  Specifically, all obtainable evidence 
adequately identified by the Veteran relative to her claim on 
appeal has been obtained and associated with the claims folder.  
Neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.

II.  Vocational Rehabilitation

The purpose of Chapter 31, Title 38, United States Code, is to 
provide for all services and assistance necessary to enable 
eligible Veterans to achieve independence in daily living and, to 
the maximum extent feasible, to become employable and to obtain 
and maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§§ 21.1(a), 21.70.  

The three "basic requirements" for eligibility for Chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic entitlement to 
services under 38 C.F.R. § 21.40 (having an employment handicap 
or serious employment handicap per 38 C.F.R. § 21.44, as that is 
relevant).  See generally 38 C.F.R. § 21.1(b)(1).

The second requirement under 38 C.F.R. § 21.1(b) is that the 
services necessary for training and rehabilitation must be 
identified by VA and the Veteran.  38 C.F.R. § 21.1(b)(2).

The third requirement is that VA and the Veteran must develop a 
written plan describing the program goals and the means through 
which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

A Veteran having basic entitlement may be provided a program of 
rehabilitative services during the twelve-year period following 
discharge.  The beginning date of the twelve-year period is the 
day of a Veteran's discharge from active service, or, if later, 
the date VA notifies a Veteran of the grant of a compensable 
service-connected disability.  The ending date is twelve years 
from the beginning date.  38 C.F.R. §§ 21.41, 21.42, 21.44.  

However, the basic period of eligibility of a Veteran with a 
"serious employment handicap" may be extended when the 
Veteran's employment and particular handicap necessitate an 
extension as necessary to pursue a vocational rehabilitation 
program.  38 C.F.R. § 21.44.  Additionally, in general, the basic 
period of entitlement which may be authorized for a program of 
rehabilitation under Chapter 31 is not to exceed 48 months.  38 
C.F.R. § 21.78(a).  Likewise, if the Veteran has a "serious 
employment handicap," the duration of the program may be 
extended beyond 48 months for the number of months necessary to 
complete a rehabilitation program in certain circumstances, 
including to enable the Veteran to complete a period of 
rehabilitation to the point of employability.  38 C.F.R. § 
21.78(c).

A Veteran seeking Chapter 31 vocational rehabilitation training 
will be assigned a specific case status.  See 38 C.F.R. § 
21.180(a).  The initial case status is "applicant" status.  38 
C.F.R. § 21.182.  Once the existence of a qualifying service-
connected disability is established under 38 C.F.R. § 21.40(a), 
an "initial evaluation" is scheduled.  38 C.F.R. § 21.50(a).  
If a Veteran attends the appointment for an initial evaluation 
the Veteran progresses to "evaluation and planning status."  
See 38 C.F.R. § 21.180(e)(1)-(4).  During evaluation and planning 
status, it is determined whether the Veteran has an employment 
handicap under 38 C.F.R. § 21.40(b) and whether achievement of a 
vocational goal is feasible, and a plan is developed.  See 38 
C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.57 provides for an extended 
evaluation, and the Veteran's case may be assigned to "extended 
evaluation status."  38 C.F.R. § 21.57(a); see 38 C.F.R. § 
21.188 (outlining the procedures for moving an applicant from 
"evaluation and planning" status to "extended evaluation" 
status).  If the Veteran completes "evaluation and planning 
status," he moves to "rehabilitation to the point of 
employability" status, from there to "employment services" 
status, and from there to "rehabilitated" status.  See 38 
C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

The term "vocational goal" is defined by statute as gainful 
employment consistent with a Veteran's abilities, aptitudes and 
interests.  38 U.S.C.A. § 3101(8).  In order to find that the 
achievement of a particular vocational goal is reasonably 
feasible, the facts must show that the effects of the Veteran's 
service-connected and non-service-connected disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria 
for feasibility are: (1) a vocational goal must be identified; 
(2) the Veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the Veteran 
must possess the necessary educational skills and background to 
pursue the goal.  38 C.F.R. § 21.53(d).

In making the determination as to the feasibility of a vocational 
goal, VA must offer an initial evaluation under the provisions of 
38 C.F.R. § 21.50.  However, where such determination cannot be 
made on the basis of information developed during the initial 
evaluation, an extended evaluation is required.  See 38 C.F.R. § 
21.57.  The determination of the reasonable feasibility of a 
Veteran achieving a vocational goal will be made at the earliest 
time possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt will 
be resolved in the Veteran's favor.  See 38 C.F.R. § 21.57(c)(1).

As indicated above, for Veterans pursuing a vocational 
rehabilitation program or an employment program, VA and the 
Veteran must develop a written plan describing the Veteran's 
employment goals and the program through which those goals will 
be achieved.  38 C.F.R. §§ 21.1(b)(3), 21.80.  The plan will be 
jointly developed by VA staff and the Veteran.  The terms and 
conditions of the plan must be approved and agreed to by the 
counseling psychologist, the vocational rehabilitation 
specialist, and the Veteran.  38 C.F.R. § 21.92.

The term "rehabilitated to the point of employability" is 
defined as when a Veteran is employable in an occupation for 
which a vocational rehabilitation program has been provided under 
Chapter 31, United States Code.  See 38 C.F.R. § 21.35. 
Rehabilitation to the point of employability may include the 
services needed to (1) evaluate and improve a Veteran's ability 
to undertake training; (2) train a Veteran to the level generally 
recognized as necessary for entry into employment in a suitable 
occupational objective.  Where a particular degree, diploma, or 
certificate is generally necessary for entry into the occupation, 
a Veteran shall be trained to that level.  38 U.S.C.A. §§ 3101, 
3104; 38 C.F.R. § 21.72.

The Veteran has applied for and has received Vocational 
Rehabilitation services in 1996, 1997, and 2005 to 2006.  After a 
Composite Evaluation, in December 1996, it was found that the 
Veteran's goal of Probation Officer was feasible and an 
Individual Written Rehabilitation Plan was prepared with the 
Veteran.

In December 1996 the Veteran agreed to a Rehabilitation Plan.  
The program goal was to acquire and sustain employment as a 
Probation Officer.  The plan included attending the South Florida 
Community College and obtaining an Associate of Arts degree in 
general education.

Subsequently, the Veteran rehabilitation program was interrupted 
in August 1997 due to unresolved medical issues and failure of 
the Veteran to comply with the Individualized Rehabilitation Plan 
by failing to attend school full-time.

In a letter dated in December 1997 a VA physician requested that 
the Veteran's requirement for instruction be reduced to half-time 
from full-time due to her ongoing conditions.

In a Special Reports of Training dated in December 1997 the 
Veteran was noted to be contacted regarding copies of recent 
medical reports for consideration to enroll in school the 
following spring.  In January 1998 the Veteran contacted the VA 
regarding a book and supply voucher and was informed that the 
determination of whether she could return to school had not yet 
been made.  The Veteran was noted to be informed that she could 
not attend school at the half-time rate as the job of Probation 
Officer, her goal at the time, was noted to be a full-time 
position.  The VA reasoned that as the position of Probation 
Officer was full-time; to be a reasonable goal she should be able 
to go to school full-time.  Additional Special Reports of 
Training, dated in January 1998, reveal that the Veteran had 
additional medical concerns and the possibility of redevelopment 
of the rehabilitation plan was discussed.

In January 1999 the Veteran was given permission to take two 
classes at South Florida Community College.  However, in February 
1999 the Veteran was proposed to be placed on interrupt status 
due to the Veteran's failure to participate in the educational 
program.

In a Counseling Record the Veteran was noted to have been working 
as a substitute teacher and as a substitute bus driver.  The 
Veteran had reported that she had last attended South Florida 
Community College in Arcadia, Florida in July 1998.  She 
indicated that she had paid for two semesters herself taking pre-
alegebra, intermediate algebra, and college algebra.  The Veteran 
was noted to be service-connected for left nephrectomy, evaluated 
as 30 percent disabling, and cholecystectomy, evaluated as 10 
percent disabling, with a combined evaluation of 40 percent.  The 
Veteran was noted to have a number of nonservice-connected 
problems including stress fracture of the right ankle, sprain of 
the left ankle, residuals of a low back sprain, bronchitis, 
headaches, chronic fatigue, and allergies.  The Veteran insisted 
that her problems were part of a Desert Storm Syndrome.  The 
Veteran was treated at the VA Clinic in Fort Myers, Florida.  The 
Veteran insisted that she wanted to major in Criminal Justice and 
finish her degree.  However, the counselor indicated that the 
Veteran had not had a graduation audit completed to determine how 
many courses she needed to complete her Associate of Arts degree.  
The counselor indicated that it appeared that the Veteran needed 
at least 20 courses to complete her Associates degree.  The 
Veteran was asked to provide a copy of a graduation audit but did 
not provide one at the time of the counseling statement.  It was 
noted that the Veteran insisted that she could only take one or 
two courses per semester.  The counselor indicated the Veteran 
was questioned regarding her ability to return to work full-time 
due to her disabilities and her insistence of only being capable 
of taking a couple of course a semester.  The Veteran insisted 
that she wanted to be a Parole Officer and that the job would be 
less work and stress than taking the applicable college courses.

Subsequently, the Veteran submitted information regarding her 
current student status including transcripts.

In a Summary of Case Activity the Veteran was noted to have been 
on interrupt status since September 1997.  The Veteran was 
reported to have been instructed that she had to develop a more 
appropriate goal than Probation Officer since she would not be 
able to meet the physical requirements of the job.  The counselor 
indicated that the Veteran had not submitted a complete 
transcript and had not completed a new, appropriate, job goal.  

In March 2000 a letter summarizing the actions taken regarding 
the Veteran's rehabilitation was produced by a Counseling 
Psychologist and sent to the Veteran.  The letter indicated that 
the Veteran had been approved by the Chapter 31 program for 
completion of an Associate of Arts to Bachelor of Arts degrees in 
criminology in December 1996.  The Veteran was noted to have 
completed two semesters of study and that the Veteran was 
interrupted from training in September 1997 due to medical 
problems and resistance to attending training full-time.  It was 
reported that in November 1998 there were concerns noted 
regarding the Veteran's medical condition, the Veteran's program 
goal, and the Veteran's continued resistance to attending school 
full time.  In December 1998 the Veteran's file was sent for 
further evaluation and development of a more appropriate 
vocational goal.  During the evaluation period the Veteran was 
permitted to attend South Florida Community College.  The Veteran 
was noted to fail to register for classes.  The Veteran's 
Rehabilitation and Industrial Counselor requested copies of the 
Veteran's medical records, graduation audit from South Florida 
Community College, job shadowing details, documentation 
pertaining to a suitable job goal, and labor market survey.  The 
information was not provided.  Subsequently, the Veteran was 
reported to have provided documentation from a Dr. O indicating 
that the Veteran was clear to return to school full time.  The 
Veteran was noted to have submitted a degree audit from her old 
program of Criminal Justice and to request to attend 
International College.  The Veteran was noted to be discouraged 
from seeking training at International College due to 
accreditation issues.  The Veteran was noted to again submit a 
graduation audit for a suitable degree program, information on 
the Gulf Coast University Social Work program, curriculum 
outline, labor market survey, a copy of her full transcript, and 
CLAST examination date.  The Veteran was noted to submit a 
transcript, a graduation audit that did not list any major, and a 
copy of the classes required for the Human Service Program at 
Gulf Coast University.  As a result, the Veteran's file was 
placed in interrupt status in March 2000.  The Counseling 
Psychologist stated that while the Veteran was originally placed 
in a program towards a Criminal Justice degree, it was not an 
appropriate vocational goal at the time.  The Veteran was 
informed that the purpose of Chapter 31 benefits was to train the 
Veteran such that suitable employment will be obtained.  It was 
noted that after contacting the State of Florida and Probation 
Officers in the field, they believed that they would not be able 
to place the Veteran as a Probation Officer.  The Counseling 
Psychologist provided a list of documents that the Veteran was 
required to submit.  Failure to provide the documents was noted 
to lead to discontinuance for non-compliance.

The Veteran did not respond and her rehabilitation program was 
discontinued in May 2000.

The Veteran again applied for Vocational Rehabilitation and 
Employment benefits in August 2003.

In August 2003 the Veteran underwent a composite evaluation.  The 
Veteran reported that she completed a Bachelor's degree in 
Paralegal and Criminal Justice in 1990.  The Veteran produced a 
transcript from Harrington University in England indicating that 
she had completed her degree in 1996.  The Veteran submitted 
transcripts from the school indicating that she had a GPA of 
3.88.  The Veteran's Vocational Rehabilitation Counselor 
indicated that the Veteran's grades at local schools were not as 
strong.  The Veteran was reported to have a driver's license and 
to have reliable transportation.  The Veteran reported that she 
worked as a substitute teacher sporadically.  The counselor 
indicated that she asked about the Veteran obtaining permanent 
employment as a teacher.  The Veteran responded that she had to 
take an examination to obtain the certificate.  The counselor 
reported that she did not believe that she needed the examination 
due to her Bachelors Degree.  Review of the Veteran's conditions 
indicated that the Veteran could not lift over 15 pounds and 
could not perform tasks that would not allow her to change 
positions or allow her to go to the bathroom frequently.  As 
such, the counselor indicated that the Veteran was limited in her 
ability to do physically demanding jobs.  The Veteran was noted 
to want to pursue a career as an attorney which was noted to not 
be confirmed or supported.  The Veteran indicated that she did 
not feel physically capable to working at a full-time job and 
that her health issues keep her from working.  Restrictions to 
employment were noted to be a limitation to perform heavy 
physical labor and a need to be close to a bathroom.  The Veteran 
was not noted to have educational deficits.  The Veteran was 
noted to not be currently employed but to possess reasonably 
developed skills to become employed.  The Veteran was noted to 
work primarily as a substitute teacher that the job was not 
contraindicated, and that becoming a full-time teacher would not 
require additional education.  The Veteran was noted to not be 
suitably employed for reasons within her control and had; 
therefore, overcome her vocational impairments.  The Veteran was 
noted to not have an employment handicap because it was overcome 
through her education.  As such, the counselor found that the 
Veteran may be feasible to participate in Vocational 
Rehabilitation but that she did not meet the criteria for 
services.

As such, in August 2003 the Veteran was found to not be entitled 
to Vocational Rehabilitation.

In March 2005 the Veteran was noted to have applied for 
Vocational Rehabilitation services under Chapter 31.

The Veteran underwent a composite evaluation in April 2005.  The 
Veteran was noted to have completed high school and to have 
completed an Associate of Arts in General Studies from Southwest 
Florida Community College.  The Veteran was noted to have 
completed her Bachelor of Arts in Criminal Justice through 
"Huntington University" in 1996.  The Veteran reported that she 
had been taking Crime Scene Investigation (CSI) courses through 
Kaplan online with a goal of obtaining a Certificate in CSI and 
obtaining employment at the local sheriff's department.  The 
Veteran was noted to have been in the Vocational Rehabilitation 
program in 1996 and 1997 and that her file had been discontinued 
due to medical reasons.  The Veteran was noted to have a back 
disability.  

At the time of the application, the Veteran was reported to have 
a 50 percent combined service connected disability evaluation.  
The Veteran was service connected for a kidney disorder, 
evaluated as 40 percent disabling, and removal of the 
gallbladder, evaluated as 10 percent disabling.  The Veteran was 
noted to need to use the bathroom frequently and that she could 
not do any heavy lifting or do any heavy work.  The Veteran was 
noted to be interested in pursuing a career as a CSI criminal 
investigator; however the career goal was not confirmed or 
supported.  The Veteran was found to have an impairment based 
upon her limited abilities to perform physical activity.  The 
Veteran was noted to not have any educational deficits because of 
her Bachelor's Degree and other educational courses.  The 
Veteran's impairments were found to contribute in an 
identifiable, measurable, and observable way to the Veteran's 
ability to obtain, maintain, and retain employment that is 
consistent with her abilities, aptitudes, and interests.  The 
Veteran was found to not have overcome her vocational impairments 
and to, therefore, have an employment handicap.  However, no 
determination was made on feasibility due to the Veteran's lack 
of full-time employment for a number of years.

Subsequently, in a letter dated in April 2005, the Veteran was 
found to be entitled to Chapter 31 Vocational Rehabilitation and 
Employment services.

In a letter dated in August 2005 the Veteran was informed that 
she was found to be feasible for Chapter 31 Vocational 
Rehabilitation and Employment services.  The Veteran was noted to 
have an Associate of Sciences in paralegal and a Bachelor of Arts 
in criminal justice.

In August 2005 the Florida Department of Law Enforcement (FDLE) 
was contacted regarding employment as a CSI.  The contact 
indicated that they do not employ CSI but do have crime lab 
analysts.  These employees were noted to be required to have 6 
science classes and that there was no guarantee of employment.  
The contact indicated that there was a low turnover rate and that 
they had only had one opening in the past eight years.  They only 
have one full time crime scene analyst who has been there for the 
prior six years.  The contact indicated that the local police 
gathered evidence at crime scenes.  The contact reported that the 
Veteran would have to start as an officer and that the analysts 
were usually selected from those with prior law enforcement 
experience.  The position was noted to be very competitive to get 
the jobs and they were getting people with Master's Degrees.  

A listing for a position as a Crime Laboratory Analyst was 
associated with the claims file.  The requirements included a 
bachelor's degree from an accredited college or university with a 
major in forensic science, criminalistics, or in a physical or 
natural science and satisfactory completion of a FDLE Crime 
Laboratory Analyst Training Program (or a comparable training 
program from another forensic laboratory).  It was noted that the 
FDLE Crime Laboratory Analyst Training Program was an in-house 
program that was not available to external applicants.

In October 2005 the Veteran agreed to a vocational rehabilitation 
plan that indicated that assistance will be provided with a goal 
of obtaining and maintaining employment as a legal assistant or 
in a related occupation.  See VA Form 28-8872, October 2005.

In pursuit of the vocational goal, the VA provided employment 
placement services, including with J.R., a Rehabilitation Case 
Manager.  In a Final Report of Services, dated in December 2005 
the case manager noted that the Veteran had been referred for job 
placement services when it was determined that training in the 
field of Forensic Technologist was inappropriate due to her 
medical limitations.  The case manager reported that although the 
Veteran indicated that she was agreeable to job placement 
assistance in the counseling report, the Veteran "demonstrated 
no such interest in employment."  The Veteran was noted to 
cancel several appointments, to not be on time for one, to send 
her husband in search of the case manager when she failed to 
adhere to a time she had requested for an appointment, and to 
fail to call to reschedule appointments or to discuss job leads.  

In March 2006 the Veteran's Vocational Rehabilitation program was 
proposed to be interrupted because the Veteran was not 
participating in the established Rehabilitation Plan/Employment 
Assistance Plan.  In April 2006 the Veteran program was 
interrupted.  In May 2006 the Veteran was notified that her 
program was interrupted because she was not submitting any 
documentation that she was participating in job searching.  The 
letter stated that the Veteran was employable but had chosen not 
to seek employment.  The Veteran was notified that the Veteran 
should provide documentation of aggressive job searching or her 
file would be closed for non-compliance.  In July 2006 the 
Veteran's file was closed for non-compliance.

The Board notes that the Veteran has submitted a copy of a degree 
certificate and transcripts from Harrington University indicating 
that the Veteran was awarded a Bachelor of Arts in Paralegal 
Studies and Criminal Justice in May 1996.

In addition, the Veteran has submitted multiple transcripts from 
Kaplan University indicating that she is pursuing a program in 
CSI.

The Veteran has repeatedly asserted that she wishes to obtain a 
certificate in CSI.  Specifically, she contends that with a 
certificate in CSI she will be able to obtain a position in this 
field in the State of Florida or elsewhere.  She has asserted 
that she needs the certificate in addition to her Bachelor of 
Arts in Criminal Justice to obtain work with the FDLE and/or 
United States Marshals or any other law enforcement agency.

At a hearing before the undersigned Veterans Law Judge in May 
2008 the Veteran indicated that she had completed her CSI 
certificate program and that she had yet to obtain employment as 
a CSI.  The Veteran stated that when she applied for Chapter 31 
benefits in 2005 she already had her Bachelor of Arts degree in 
Criminal Justice and Paralegal but that there were no job 
openings.  She stated that she found out through the FDLE that 
they were short of CSIs.  The Veteran further indicated that she 
obtained her Associate of Arts degree in 1992 or 1993.  The 
Veteran stated that she sought to obtain a Masters Degree from 
Vocational Rehabilitation because there was a need to specialize.  
The Veteran reported that she had spoken with a contact at the 
FDLE and that they had told her that they had informed the 
Veteran's Vocational Rehabilitation Counselor that the Veteran 
needed the CSI certificate to be hired.  She indicated that her 
counselor told her that the information she had gotten was not 
accurate and that there was no guarantee of work.  The Veteran 
reported that she believed she could perform the work tasks of a 
CSI.  She stated that she could sit down to write her reports and 
that when necessary she could stand up.  In addition, the Veteran 
reported that the position would require substantial moving 
about; but, that a number of positions are lab based and would 
not require "crawling all over a crime scene."  The Veteran 
indicated that she was discouraged by her Vocational 
Rehabilitation Counselor from taking an interview for a CSI 
position in North Florida.

As discussed above, the Veteran underwent a comprehensive 
evaluation in April 2005.  After evaluation, the Vocational 
Rehabilitation Counselor found that the Veteran was feasible for 
services.  The counselor found that although the Veteran had no 
educational deficits, she had physical limitations and did not 
have reasonable job seeking skills and, therefore, had a 
vocational handicap. 

In a counseling narrative supplemental sheet, dated in September 
2005, the Veteran's Vocational Rehabilitation Counselor noted 
that the Veteran possessed an Associate of Science in Paralegal 
and a Bachelor of Science in Criminal Justice.  The Veteran was 
reported to be agreeable to direct placement in some type of 
clerical work, preferably in the legal or criminal justice field.  
The counselor found that the Veteran's interest in working in the 
field of CSI was not feasible due to the Veteran's physical 
limitations.  The counselor noted that the Veteran's physical 
conditions required her to be close to a bathroom and her 
disabilities would prevent her from being able to perform the 
physical demands of the position including climbing in dumpsters, 
going out in the Everglades to gather evidence in vehicles or 
buildings, places with uneven ground, and the requirement to 
carry equipment.

As such, the vocational rehabilitation plan signed by the Veteran 
in October 2005 did not include obtaining a CSI certificate or 
additional education.  The rehabilitation plan indicated that the 
goal was to obtain and maintain employment as a legal assistant 
or in a related occupation and the vocational counselor indicated 
that a vocational goal of legal assistant was reasonably 
obtainable for the Veteran.  The Veteran was, therefore, provided 
service that included job seeking skills training, job 
development, and job placement.  These services were determined 
to be sufficient to assist the Veteran with obtaining and 
maintaining employment as a legal assistant or in a related 
occupation. 

Therefore, based upon the foregoing, the Board finds that further 
educational training is not necessary for entry into employment.  
The Veteran's current educational background is sufficient for 
employability in the field of legal assistant or a related 
occupation.  She has been provided services including job seeking 
skills, job development and job placement which are necessary to 
reach her goal of obtaining employment as a legal assistant.  As 
such, funding for additional vocational rehabilitation training 
is not warranted under the applicable laws and implementing 
regulations.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.

The Board notes that the Veteran's desire to obtain a certificate 
in CSI is commendable.  However, the Veteran's physical 
disabilities as well as the criteria for employment as a CSI 
and/or Crime Laboratory Analyst render it an infeasible 
vocational goal.  As discussed in the Veteran's Composite 
Evaluation Report dated in April 2005, as well as a Narrative 
Report dated in September 2005, the Veteran's physical 
limitations would make the job of CSI unsuitable.  Therefore, the 
Board finds that even assuming the Veteran did not possess a 
bachelor's degree, the vocational goal of CSI, when considering 
the effects of the Veteran's service-connected and nonservice-
connected disabilities, is infeasible.  38 C.F.R. §§ 21.35(h)(2); 
21.53(d).


ORDER

Additional vocational training under Chapter 31, Title 38, United 
States Code, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


